09/15/2020



                                                                               Case Number: DA 20-0312



       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  No. DA 20-0312

LARRY REINLASODER,
      Appellant and Plaintiff,
      vs.

CITY OF COLSTRIP, Mayor John
Williams, STATE OF MONTANA,
Judicial Branch, Court Administrator,
Does I - V.
      Appellees and Defendants.

                            GRANT OF EXTENSION

      Upon consideration of Appellant’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellant is granted an extension of time to

and including October 17, 2020, within which to prepare, serve, and file his

Opening Brief.

      Dated this _____ day of September, 2020.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                      September 15 2020